Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant's election with traverse of Group I( claims 1-6, 8-10 and 17-20) in the reply filed on 13 July 2022 is acknowledged.  The traversal is on the ground(s) that the withdrawn claims may be rejoined with the elected claims upon allowance of a generic claim.  This is not found persuasive because of the following reasons: (i) this application is a 371 of PCT/GB2018/051743 and for applications filed under 371, PCT rules for lack of unity apply ; the possibility of rejoinder is not required to show lack of unity. (iii) Furthermore, the teaching of Craig et al. (WO2016193758) indicates a lack of special technical feature, which supports that each of the groups of invention do not relate to a single inventive concept. Thus the lack of unity is deemed proper.
Claims 7, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 July 2022.
Therefore, claims 1-6, 8-10 and 17-20 are under examination.




Claim Interpretation
Claim 1 recites a system that comprises :
a droplet feed line to carry droplets for dispensing; a dispensing line to carry dispensing fluid for dispensing the droplets; a droplet outlet line coupled to a droplet outlet; a first junction having a first input to receive a flow from said droplet feed line, having a second input to receive a flow from said dispensing line and having an output to said droplet outlet line; a waste line coupled to said droplet output line between said first junction and said droplet output; a first pressure source to provide pressurised dispersing fluid to said dispensing line to eject droplets from said droplet output; a droplet dispensing valve between said first pressure source and said dispensing line to control the election of droplets from said droplet output;
wherein the system further comprises: a second pressure source to provide pressurised dispensing fluid to a droplet protect line;
a second junction having a first input from said droplet feed line, having a second input from said droplet protect line, and having an output; and a volume flow throttle coupled between the output of said second junction and the first input of said first junction to restrict a volume flow from said second junction into said first junction.
Furthermore, the volume flow throttle of the system of claim 1 comprises a flow restriction line as recited in claim 2.
 	Furthermore, the system of claim 1 comprises a suction pump coupled to the waste line  as recited in claim 5.
Furthermore, the system of claim 1 comprises a disposable microfluidic cartridge for droplet processing  as recited in claim 6.
Furthermore, the system of claim 1 comprises one or more lines that have a fluorinated internal wall as recited in claim 19.
However, although the system of claim 1 recites the intended function of providing pressure to a droplet protect line, the claimed system does not expressly require the presence of a droplet protect line.
Furthermore, the system of claim 1 does not require the presence of droplets or dispensing fluid as recited in claims 6 and 20.

Furthermore, claim 8 recites  system that comprises: a droplet feed line to carry droplets for dispensing; a dispensing line to carry dispensing fluid for dispensing the droplets; a droplet outlet line coupled to a droplet outlet; a first junction having a first input to receive a flow from said droplet feed line, having a second input to receive a flow from said dispensing line and having an output to said droplet outlet line; a waste line coupled to said droplet output line at a waste line junction between said first function and said droplet output; a first pressure source to provide pressurised dispensing fluid to said dispensing line to eject droplets from said droplet output; a droplet dispensing valve between said first pressure source and said dispensing line to control the ejection of droplets from said droplet output; wherein the system further comprises: an injection line, coupled to the waste line, to inject fluid into the waste line in synchrony with opening of the dispensing valve.
Furthermore, the injection line of the system of claim 8 is coupled to the dispensing valve  and to an injection valve as recited in claims 9 and 10.
Furthermore, the system of claim 8 comprises one or more lines that have a fluorinated internal wall as recited in claim 17.
	However, the system of claim 8 does not require the presence of dispensing fluid as recited in claim 18.
Claim Rejections - 35 USC § 112
35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 As noted above, the systems of claims 1 and 8 do not require the presence of dispensing fluid as recited in claims 18 and 20.
Therefore, it is unclear if the dispensing fluid recited in claims 18 and 20 is considered a component of the systems of claims 1 and 8.
 As the metes and bounds of these limitations, are not clear, claims 18 and 20 are considered indefinite.

35 USC § 112(d) or fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As noted above, the systems of claims 1 and 8 do not require the presence of dispensing fluid as recited in claims 18 and 20.
Therefore, claims 18 and 20 are not considered further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




35 USC § 112(f) or sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
A droplet feed line to carry droplets for dispensing; 
a dispensing line to carry dispensing fluid for dispensing the droplets; 
a droplet outlet line coupled to a droplet outlet; 
a first junction having a first input to receive a flow from said droplet feed line, having 
a second input to receive a flow from said dispensing line;
a first pressure source to provide pressurised dispersing fluid to said dispensing line to eject droplets from said droplet output; 
a droplet dispensing valve between said first pressure source and said dispensing line to control the election of droplets from said droplet output;
a second pressure source to provide pressurised dispensing fluid to a droplet protect line
 a volume flow throttle coupled between the output of said second junction and the first input of said first junction to restrict a volume flow from said second junction into said first junction as recited in claim 1.
A second pressure source provides a pressure equal to or greater than said first pressure source as recited in claim 4.
A suction pump coupled to said waste line to provide a waste flow into said waste line when said dispensing valve is closed; and 
volume flow throttle is configured to restrict said volume flow sufficiently that a volume flow in said droplet output line is equal to or less than said waste flow when said dispensing valve is closed as recited in claim 5.
A disposable microfluidic cartridge configured for droplet processing/assay and having a substrate bearing said lines and junctions as recited in claim 6.
A droplet feed line to carry droplets for dispensing; 
a dispensing line to carry dispensing fluid for dispensing the droplets; 
a droplet outlet line coupled to a droplet outlet; 
a first junction having a first input to receive a flow from said droplet feed line, having a second input to receive a flow from said dispensing line and having an output to said droplet outlet line; 
a first pressure source to provide pressurised dispensing fluid to said dispensing line to eject droplets from said droplet output; 
a droplet dispensing valve between said first pressure source and said dispensing line to control the ejection of droplets from said droplet output; wherein the system further comprises: 
an injection line, coupled to the waste line, to inject fluid into the waste line in synchrony with opening of the dispensing valve as recited in claim 8.
An injection line configured to operate in synchrony with said droplet dispensing valve as recited in claim 10.
The terms “lines”, “systems” and “source” are considered generic placeholders because this these are non-structural terms having no specific structural meaning that can be associated with the functions of dispensing droplets.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 For the instant inventions, the terms “a droplet feed line”; “a dispensing line”; “a droplet outlet line”; “a waste line” are interpreted as any fluidic channels that are capable of dispensing droplets. Furthermore, the term “pressure source” is interpreted as any component capable of providing pressure to the fluidic system.
Therefore, prior art that teaches the structural features of the droplet dispensing systems as recited in claims 1-6, 8-10 and 17-20 is also considered art that recites sufficient structure to perform the functions recited in these claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Craig et al. and Hiddessen et al.
Claim(s) 1-6, 8-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (WO2016193758) in view of Hiddessen et al. (US20170151558; filed 14 November 2016) .

Craig et al. teach microfluidic systems are known in the art comprising multiple channels and controller components, including droplet feed channels, droplet dispensing channels, waste channels, pressure sources and valves. In multiple embodiments, Craig et al. teach a droplet dispensing system  comprising reservoirs containing  aqueous medium and oil, respectively(e.g. reservoirs 402 and 404, Fig. 4a), that are in fluid communication with pumps through fluidic channels, i.e. flow lines 408,  that are part of a fluid drive module, i.e. component 406,  to facilitate generating an emulsion. Furthermore, Craig et al. teach a system comprising droplet sorting device  and a droplet dispensing unit (e.g. lines 11-23, pg. 12; dispenser 420, Fig. 4a). Furthermore, Craig et al. teach input channels(e.g. 464 and 466)  and output channels for dispensing droplets (e.g. 468 and 470), wherein some of these channels lead to a waste reservoir (e.g. 468,502 and 504). Furthermore, Craig et al. teach a decoupler 506, i.e. droplet dispensing valve,  and a pressure source to facilitate dispensing droplets from a first flow path to a second flow path (e.g. Entire Craig reference and especially line 11, pg. 12- line 24, pg. 19; line 24, pg. 40- line 29,pg. 43; lines 1-35, pg. 46; line 26, pg. 47- line 32, pg. 48; line 18, pg. 49- line 4, pg. 50; Fig. 4a, 5a, 6, and 8).
Craig et al. teach embodiments comprising a dispensing unit comprising an adjustable pressure unit, wherein pressure changes are implemented by numerous methods known in the art. Craig et al. also teach a pressure control unit comprising regulators, sensors and valves that allow for more precise control of the pressure applied to droplet dispensing channels (e.g. Entire Craig reference and especially lines 17-29,pg. 15; lines 19-25,pg. 48; It will be appreciated that alternative configurations may allow for controlling the pressure in the channel network in order to eject a droplet via pressurised fluid ejection as in lines 23-25,pg. 48; regulation of valves upon detection of a droplet as in lines 31,pg. 49- line 4, pg. 50).
Furthermore, Craig et al. teach a system comprising volume flow restrictors (e.g. Entire Craig reference and especially lines 8-17,pg. 48).
Furthermore, Craig et al. teach a system comprising  removable disposable cartridges (e.g. Entire Craig reference and especially lines 29, pg. 19-line 13, pg. 20).
Furthermore, Craig et al. teach a system comprising secondary  channels, i.e. second fluid flow paths, into which growth fluid is injected , i.e. injection line, wherein these secondary  channels and valves facilitate transfer of droplets to waste components (e.g. Entire Craig reference and especially lines 21-29,pg. 38; lines 15-29,pg. 43).
Furthermore, Craig et al. teach a system comprising storage chambers  which are channels that are filled with fluorous oil , i.e. fluorinated internal wall (e.g. Entire Craig reference and especially lines 24-25, pg. 13;  lines 26, pg. 41-line 1, pg. 42). 
Furthermore, Craig et al. teach a system comprising components that apply suction to facilitate flow of droplets to waste (e.g. Entire Craig reference and especially lines 18-29, pg. 49). 
 Regarding multiple pressure sources: 
 Prior to the effective filing date of the claimed  invention, Hiddessen et al. teach that droplet-generating microfluidic systems comprising multiple pressure sources are known in the art , wherein the pressure sources comprise pumps, valves and sensors that regulate the pressure applied in the fluidic assembly (e.g. Entire Hiddessen reference and especially para 0043,pg. 3; para 0081-0084,pg. 5-6; system comprising multiple pressure sources  300, 302 as in para 0129-0138,pg. 10-11; Fig. 16).
 Therefore, as both Craig and Hiddessen teach microfluidic systems that generate and dispense droplets, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Craig to include multiple pressure sources that regulate the pressure applied in the fluidic assembly as taught by Hiddessen et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a droplet dispensing device. Furthermore, Craig et al. teach different configurations may be used to implement control over pressure changes in their system(e.g. lines 23-25,pg. 48).
 Therefore, the combined teachings of Craig et al. and Hiddessen et al.  render obvious claims 1, 3 and 4.
Furthermore, as Craig et al. teach flow restrictors, the combined teachings of Craig et al. and Hiddessen et al.  render obvious claim 2.
 Furthermore, as Craig et al. teach components that apply suction to facilitate transfer of droplets to waste, the combined teachings of Craig et al. and Hiddessen et al.  render obvious claim 5.
Furthermore, as Craig et al. teach disposable cartridges, the combined teachings of Craig et al. and Hiddessen et al.  render obvious claim 6.
Furthermore, as Craig et al. teach channels and valves that facilitate injection of additional fluids to their fluidic system, the combined teachings of Craig et al. and Hiddessen et al.  render obvious claims 8-10.
Furthermore, as Craig et al. teach storage chambers  which are channels that are filled with fluorous oil , i.e. fluorinated internal wall, the combined teachings of Craig et al. and Hiddessen et al.  render obvious claims 17 and 19.
Furthermore, although dispensing fluid is not required by the systems of claims 1 and 8, as Craig et al. teach storage chambers  which are channels that are filled with fluorous oil , i.e. fluorinated internal wall, the combined teachings of Craig et al. and Hiddessen et al.  render obvious claims 18 and 20.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639